 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                         2:18-MC-00149-MCE-AC
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13                 v.                                  FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   GLOCK 17 PISTOL,                                  ALLEGING FORFEITURE
     TWO (2) GLOCK 17 MAGAZINES,
15   13 9MM LUGER ROUNDS,
     2012 PORSCHE CAYENNE, VIN:
16   WP1AA2A22CLA02881, CALIFORNIA
     LICENSE NUMBER: LIN888,
17
                    Defendants.
18
            It is hereby stipulated by and between the United States of America and potential claimant Xiu
19
     Qin Lin (“Lin”), by and through their respective counsel, as follows:
20
            1.      On or about July 8, 2018, claimant Lin filed a claim in the administrative forfeiture
21
     proceedings with the U.S. Customs and Border Protection (“CBP”) with respect to the defendant assets
22
     listed above (“defendant assets”), which were seized on April 3, 2018.
23
            2.      The CBP has sent the written notice of intent to forfeit required by 18 U.S.C. §
24
     983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the
25
     defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the claimant has filed
26
     a claim to the defendant assets as required by law in the administrative forfeiture proceeding.
27
            3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28
                                                         1
29                                                                            Stipulation to Extend Time to File Complaint

30
 1 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets
 2 are subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 3 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.
 4 That deadline was October 1, 2018.
 5          4.      By Stipulation and Order filed October 2, 2018, the parties stipulated to extend to

 6 January 2, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 7 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
 8 subject to forfeiture.
 9          5.      By Stipulation and Order filed January 3, 2019, the parties stipulated to extend to March

10 1, 2019, the time in which the United States is required to file a civil complaint for forfeiture against
11 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
12 forfeiture.
13          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

14 extend to May 30, 2019, the time in which the United States is required to file a civil complaint for
15 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets
16 are subject to forfeiture.
17 ///
18 ///

19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                                         2
29                                                                            Stipulation to Extend Time to File Complaint

30
 1          7.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

 3 alleging that the defendant assets are subject to forfeiture shall be extended to May 30, 2019.
 4    Dated:     2/27/2019                                  MCGREGOR W. SCOTT
                                                            United States Attorney
 5
 6                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
 7                                                          Assistant U.S. Attorney
 8
 9    Dated:     2/27/2019                                  /s/ Robert Saria
                                                            ROBERT SARIA
10                                                          Attorney for Xiu Qin Lin
                                                            (As authorized via email)
11
12
            IT IS SO ORDERED.
13
     Dated: March 4, 2019
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                        3
29                                                                            Stipulation to Extend Time to File Complaint

30
